 
 
I 
108th CONGRESS
2d Session
H. R. 4265 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide that when a company makes a charitable donation of equipment, the company is generally not liable for harm later caused by that equipment, and for other purposes. 
 
 
1.Charitable donations liability reform for in-kind corporate contributions 
(a)DefinitionsFor purposes of this section: 
(1)AircraftThe term aircraft has the meaning provided that term in section 40102(6) of title 49, United States Code. 
(2)Business entityThe term business entity means a firm, corporation, association, partnership, consortium, joint venture, or other form of enterprise. 
(3)EquipmentThe term equipment includes mechanical equipment, electronic equipment, and office equipment. 
(4)FacilityThe term facility means any real property, including any building, improvement, or appurtenance. 
(5)Gross negligenceThe term gross negligence means voluntary and conscious conduct by a person with knowledge (at the time of the conduct) that the conduct is likely to be harmful to the health or well-being of another person. 
(6)Intentional misconductThe term intentional misconduct means conduct by a person with knowledge (at the time of the conduct) that the conduct is harmful to the health or well-being of another person. 
(7)Motor vehicleThe term motor vehicle has the meaning provided that term in section 30102(6) of title 49, United States Code. 
(8)Nonprofit organizationThe term nonprofit organization means— 
(A)any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; or 
(B)any not-for-profit organization organized and conducted for public benefit and operated primarily for charitable, civic, educational, religious, welfare, or health purposes. 
(9)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, any other territory or possession of the United States, or any political subdivision of any such State, territory, or possession. 
(b)Liability 
(1)Liability of business entities that donate equipment to nonprofit organizations 
(A)In generalSubject to subsection (c), a business entity shall not be subject to civil liability relating to any injury or death that results from the use of equipment donated by a business entity to a nonprofit organization. 
(B)ApplicationThis paragraph shall apply with respect to civil liability under Federal and State law. 
(2)Liability of business entities providing use of facilities to nonprofit organizations 
(A)In generalSubject to subsection (c), a business entity shall not be subject to civil liability relating to any injury or death occurring at a facility of the business entity in connection with a use of such facility by a nonprofit organization, if— 
(i)the use occurs outside of the scope of business of the business entity; 
(ii)such injury or death occurs during a period that such facility is used by the nonprofit organization; and 
(iii)the business entity authorized the use of such facility by the nonprofit organization. 
(B)ApplicationThis paragraph shall apply— 
(i)with respect to civil liability under Federal and State law; and 
(ii)regardless of whether a nonprofit organization pays for the use of a facility. 
(3)Liability of business entities providing use of a motor vehicle or aircraft 
(A)In generalSubject to subsection (c), a business entity shall not be subject to civil liability relating to any injury or death occurring as a result of the operation of aircraft or a motor vehicle of a business entity loaned to a nonprofit organization for use outside of the scope of business of the business entity, if— 
(i)such injury or death occurs during a period that such motor vehicle or aircraft is used by a nonprofit organization; and 
(ii)the business entity authorized the use by the nonprofit organization of motor vehicle or aircraft that resulted in the injury or death. 
(B)ApplicationThis paragraph shall apply— 
(i)with respect to civil liability under Federal and State law; and 
(ii)regardless of whether a nonprofit organization pays for the use of the aircraft or motor vehicle. 
(c)ExceptionsSubsection (b) shall not apply to an injury or death that results from an act or omission of a business entity that constitutes gross negligence or intentional misconduct. 
(d)Superseding provision 
(1)In generalSubject to paragraph (2) and subsection (e), this section preempts the laws of any State to the extent that such laws are inconsistent with this section, except that this section shall not preempt any State law that provides additional protection for a business entity for an injury or death described in a paragraph of subsection (b) with respect to which the conditions specified in such paragraph apply. 
(2)LimitationNothing in this section shall be construed to supersede any Federal or State health or safety law. 
(e)Election of state regarding nonapplicabilityA provision of this section shall not apply to any civil action in a State court against a business entity in which all parties are citizens of the State if such State enacts a statute— 
(1)citing the authority of this section; 
(2)declaring the election of such State that such provision shall not apply to such civil action in the State; and 
(3)containing no other provisions. 
(f)Effective dateThis section shall apply to injuries (and deaths resulting therefrom) occurring on or after the date of the enactment of this Act. 
 
